DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 6/21/2022. Currently claims 1, 6 and 10 are amended, claims 14-15 are cancelled and claims 17-18 are new. Claims 1-13 and 16-18 are pending and are being addressed in this action. Claims 2-5, 8 and 10-12 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9, 13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “and a plurality of vertices form a plurality of peaks on an entire surface area of the recessed portion, the entire surface area of the recessed portion including all exposed surfaces of the block body” is not supported by the specification or the drawings related to the elected embodiment shown in figure 5c-5d. As seen in figure 5d, there are no vertices forming a peak on the corners of figure 5d. Furthermore, the spaces between each peak contain surfaces that are seen as “exposed surfaces” these spaces do not contain vertices forming a peak. As such, the limitation “and a plurality of vertices form a plurality of peaks on an entire surface area of the recessed portion, the entire surface area of the recessed portion including all exposed surfaces of the block body” is not supported because all exposed surfaces on the block body do not contain the recited structure. 

Claims 1, 6-7, 9, 13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “and a plurality of vertices form a plurality of peaks on an entire surface area of the recessed portion, the entire surface area of the recessed portion including all exposed surfaces of the block body”. This limitation is indefinite because it is unclear how “a plurality of vertices form a plurality of peaks on an entire surface area of the recessed portion”. The recessed portion is seen as comprising recessed bottoms 92a which make up a section of the outer surface. Its unclear how these peaks are on an entire outer surface when the recessed bottoms are needed to make the peaks. Furthermore, the peaks are not located at the recessed bottoms as the claim implies. For examination purposes, examiner is interpreting this to mean that the peaks are on a surface of the block body.

Claim 1 recites the limitation “the columnar portion being a triangular column”. This limitation is indefinite because it is unclear how the columnar portion (indicated as 86a in applicant’s specification) is triangular in shape since it appears to have a rectangular cross section. 

Claim 6 recites the limitation “a projection shape”. This limitation is indefinite because it is unclear what structure of the columnar portion “a projection shape” is referring to. For examination purposes, a projection shape is being seen as just a distal end of the columnar portion.

Claim 18 recites the limitation “a projection shape”. This limitation is indefinite because it is unclear what structure of the columnar portion “a projection shape” is referring to. For examination purposes, a projection shape is being seen as just a distal end of the columnar portion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Darian (20080300591).

As to claim 1 as best understood, Darian discloses: An ultrasound probe (see figure 12-13 and abstract) comprising: a probe main body section (section that 68 is attached to, see figure 12-13) that receives ultrasonic vibration generated from an ultrasound transducer (paragraph 0046); a controller (see paragraph 0046 indicating patent 5371429 incorporated by reference, uses generator which acts as a controller) that is connected to the ultrasound transducer and is configured to control generation of the ultrasonic vibration; and a treatment section (distal end of probe) that is provided on a distal side of the probe main body section and is configured to form a hole in a treatment target (see paragraph 0068), with the ultrasonic vibration, the treatment section having a distal end and a proximal end and including: a cutting portion that is configured to cut the treatment target to form the hole while the cutting portion is moved in a direction along a longitudinal axis of the treatment section in a state in which the ultrasonic vibration is transmitted to the probe main body section (see figure below), the cutting portion including: a columnar portion (see figure below) having a distal end (end closest to the end of the device) and a proximal end (end closest to user), and when viewed from the distal end of the treatment section, the columnar portion being a triangular column (see figures 12-13) that includes a block body (seen as a block body) that defines a recessed portion (see figure below), wherein: a proximal end of the recessed portion is not visible when the proximal end of the treatment section is viewed from the distal end of the treatment section along the longitudinal axis (see figure 13, proximal end is tapered thus beyond field of view); and a plurality of vertices form a plurality of peaks on an entire surface area of the recessed portion (see interpretation in 112b above and figures 12-13), the entire surface area of the recessed portion including all exposed surfaces of the block body (see interpretation in 112b above).

    PNG
    media_image1.png
    857
    1012
    media_image1.png
    Greyscale


As to claim 6 as best understood, Darian discloses the invention of claim 1, Darian further discloses: wherein a cross-section of the columnar portion (Seen as triangular, see figures 12-13)  has a shape that is the same as a projection shape (projection shape seen to be distal post end of the columnar portion, which also has a triangular shape) of the columnar portion when viewed from the distal end of the treatment section along the longitudinal axis, the cross-section of the columnar portion being orthogonal to the longitudinal axis (see figures 12-13).

As to claim 7 as best understood, Darian discloses the invention of claim 6, Darian further discloses: wherein the distal end of the columnar portion defines a maximum outline of a cut section of the treatment target (see attached figure above).

As to claim 13 as best understood, Darian discloses the invention of claim 1, Darian further discloses: wherein the columnar portion has a predetermined length (columnar portion has a length see figure above) from the distal end of the columnar portion to the proximal end of the columnar portion.

Claim 17 is seen as a product by process claim as defined in MPEP 2173.05(p). As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of making the recessed portion described in claim 17 imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the process of making the suture anchor is being given very little patentable weight.

As to claim 17 as best understood, Darian discloses the invention of claim 1, Darian further discloses: wherein: a recessed surface of the recessed portion is formed by sandblasting (note sandblasting being given very little patentable weight, the process in which the recessed portion is made in Darian is seen to be enough to meet this claim).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Darian (20080300591) in view of Ishikawa (5,728,130).

As to claim 9, Darian discloses the invention of claim 1, Darian fails to directly disclose:  the cutting portion further includes a projecting portion that projects distally from the columnar portion along the longitudinal axis; and the projecting portion of the cutting portion has a cross-sectional area that decreases from the distal end of the columnar portion of the cutting portion toward a distal end of the projecting portion.
In the same field of endeavor, namely ultrasonic cutting devices, Ishikawa teaches that its well known to have a projecting portion (110, figure 17) that projects distally from the columnar portion along the longitudinal axis (see figure 17); and the projecting portion of the cutting portion has a cross-sectional area that decreases from the distal end of the columnar portion of the cutting portion toward a distal end of the projecting portion (see figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of Darian to include the projecting portion of Ishikawa to facilitate the passing of the device though target tissue. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 9, 13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771